Case 1:20-mc-00199-NRN Document 1-1 Filed 11/10/20 USDC Colorado Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO

Misc. Action No.

 In re Application of Daniel Snyder
 for an Order Directing Discovery from
 Jessica McCloughan and Friday Night Lights
 LLC Pursuant to 28 U.S.C. § 1782



                        DECLARATION OF RIZWAN A. QURESHI



       I, Rizwan A. Qureshi, declare pursuant to 28 U.S.C. § 1746, as follows:

       1.      I am a partner at Reed Smith LLP, attorneys of record for petitioner Daniel Snyder

(“Petitioner” or “Mr. Snyder”) in this matter.

       2.      I am fully familiar with the facts and circumstances set forth herein and submit this

Declaration in support of Mr. Snyder’s Ex Parte Petition, pursuant to 28 U.S.C. § 1782, for

assistance in aid of a foreign proceeding.

       3.      Attached hereto as Exhibit A is a true and correct copy of the subpoena for the

production of documents that Petitioner seeks to serve on respondent Mrs. McCloughan.

       4.      Attached hereto as Exhibit B is a true and correct copy of the deposition subpoena

that Petitioner seeks to serve on respondent Mrs. McCloughan.

       5.      Attached hereto as Exhibit C is a true and correct copy of the subpoena for the

production of documents that Petitioner seeks to serve on respondent Friday Night Lights LLC.

       6.      Attached hereto as Exhibit D is a true and correct copy of the deposition subpoena

that Petitioner seeks to serve on respondent Friday Night Lights LLC.

       7.      Attached hereto as Exhibit E is a true and correct copy of the document

commencing the litigation currently pending in The Court of the Hon’ble High Court of Delhi,

bearing the caption Daniel Snyder Through his SPA Holder vs. Eleven Internet Services LLP &

Ors.
Case 1:20-mc-00199-NRN Document 1-1 Filed 11/10/20 USDC Colorado Page 2 of 2




I declare under penalty of perjury under the laws of the United States that the foregoing is true and
correct.
       Executed this 10th day of November, 2020 at Washington, D.C.


                                      __________________________
                                            Rizwan A. Qureshi, Esq.




                                                -2-
